[Cite as State v. Lavean, 2021-Ohio-1456.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                             LAKE COUNTY, OHIO


 STATE OF OHIO,                                       :      OPINION

                  Plaintiff-Appellee,                 :
                                                             CASE NO. 2020-L-045
         - vs -                                       :

 DONALD J. LAVEAN, III,                               :

                  Defendant-Appellant.                :


 Criminal Appeal from the Lake County Court of Common Pleas, Case No. 2019 CR
 000642.

 Judgment: Affirmed.


 Charles E. Coulson, Lake County Prosecutor, Teri R. Daniel and Adam M. Downing,
 Assistant Prosecutors, Lake County Administration Building, 105 Main Street, P.O. Box
 490, Painesville, Ohio 44077 (For Plaintiff-Appellee).

 Mandy J. Gwirtz, Mandy Gwirtz, LLC, 20050 Lakeshore Boulevard, Euclid, Ohio 44123
 (For Defendant-Appellant).



THOMAS R. WRIGHT, J.

        {¶1}      Appellant, Donald J. Lavean, III, appeals his convictions for felonious

assault with a firearm specification; improperly handling a firearm in a motor vehicle; two

counts of aggravated trafficking in drugs; aggravated possession of drugs; using a

weapon while intoxicated; and having a weapon while under a disability. For the following

reasons, we affirm.
       {¶2}   Lavean was indicted and charged with eight counts arising from an

altercation and shooting outside of a bar in June 2019. He waived his right to a jury trial

on one count, which was tried to the court. The remaining seven counts were tried to a

jury, which found him guilty of six counts and not guilty of one.

       {¶3}   Lavean raises six assignments of error, which we address out of order. We

address his second, third, and fourth assigned errors collectively, all of which challenge

the constitutionality of the Reagan Tokes Sentencing Act:

       {¶4}   “2. The defendant-appellant’s indeterminate prison sentence of four to six

years on count one, which was ordered pursuant to the Reagan Tokes Act must be

reversed as the Reagan Tokes Act unconstitutionally violates the doctrine of separation

of powers.

       {¶5}   “3. The defendant-appellant’s indeterminate prison sentence of four to six

years on count one, which was ordered pursuant to the Reagan Tokes Act violates his

constitutional right to trial by jury as guaranteed by the Sixth and Fourteenth Amendments

to the United States Constitution and Article I, Section 5 of the Ohio Constitution.

       {¶6}   “4. The defendant-appellant’s indeterminate prison sentence of four to six

years on count one, which was ordered pursuant to the Reagan Tokes Act violates his

constitutional rights to fair trial and due process as guaranteed by the Fifth, Sixth and

Fourteenth Amendments To The United States Constitution and Article I, Sections 5 & 10

of the Ohio Constitution.”

       {¶7}   In State v. Ferguson, 11th Dist. Lake No. 2020-L-031, 2020-Ohio-5578,

¶ 8, appeal accepted, 162 Ohio St.3d 1410, 2021-Ohio-961, 165 N.E.3d 333, this

court addressed the Reagan Tokes Act as follows:




                                             2
                The Reagan Tokes Act went into effect in Ohio on March
                22, 2019. The Act requires a sentencing court imposing a
                prison term under R.C. 2929.14(A)(1)(a) or (2)(a), on or
                after the effective date, to order a minimum prison term
                under that provision and a maximum prison term as
                determined by R.C. 2929.144(B). The Act also sets forth a
                presumption that an offender “shall be released from
                service of the sentence on the expiration of the offender’s
                minimum prison term or on the offender’s presumptive
                earned early release date, whichever is earlier.” R.C.
                2967.271(B). The offender’s presumptive earned early
                release date is determined under R.C. 2967.271(F), which
                permits the sentencing court to reduce the minimum term
                under certain circumstances. R.C. 2967.271(A)(2). The
                Department of Rehabilitation and Corrections (“DRC”) may
                rebut the R.C. 2967.271(B) presumption if it determines at
                a hearing that certain statutorily enumerated factors apply.
                R.C. 2967.271(C). If the DRC rebuts the presumption, it
                may maintain the offender’s incarceration after the
                expiration of the minimum prison term or presumptive
                earned early release date for a reasonable period of time,
                which “shall not exceed the offender’s maximum prison
                term.” R.C. 2967.271(D)(1).

        {¶8}    Initially, we note that several districts have concluded that constitutional

challenges to the Reagan Tokes Act on appeal from sentencing are not yet ripe for

review because it is uncertain whether the offender’s release date will extend past

the minimum term of imprisonment imposed.                       See State v. Wilburn, 8th Dist.

Cuyahoga No. 109507, 2021-Ohio-578, --- N.E.3d ----, ¶ 10-18.1

        {¶9}     With respect to ripeness of constitutional challenges, this court has

held:

                Moreover, it is also well established that constitutional
                questions are not ripe for review until the necessity for a
                decision arises on the record before the court. * * *



1. This issue of whether constitutional challenges to the Reagan Tokes Act are ripe for review is currently
before the Ohio Supreme Court in the certified conflict case of State v. Maddox, 160 Ohio St.3d 1505, 2020-
Ohio-6913, 159 N.E.3d 1150.


                                                    3
State v. Spikes, 129 Ohio App.3d 142, 145, 717 N.E.2d 386 (11th Dist.1998).

       {¶10} In Spikes, we concluded that constitutional challenges to Ohio’s former

“bad time” laws and to optional postrelease control were not ripe on appeal from

sentencing, because the offender only had the “potential to be subjected to extended

prison time or postrelease control.” (Emphasis sic.) Id. at 145.

       {¶11} Likewise, in the context of constitutional challenges to the Reagan Tokes

Act, the Fourth, Fifth, and Sixth Districts have concluded that, as with the “bad time” law,

challenges to the Reagan Tokes Act in an appeal from sentencing are prematurely raised

and should instead be raised through a habeas corpus petition if the offender is held past

the minimum term. State v. Ramey, 4th Dist. Washington Nos. 20CA1 and 20CA2, 2020-

Ohio-6733, ¶ 21 (“a habeas corpus petition is the appropriate method for [appellant] to

challenge the constitutionality of the Reagan Tokes Law when – if ever – the ODRC holds

him beyond the minimum sentence”); State v. Downard, 5th Dist. Muskingum No.

CT2019-0079, 2020-Ohio-4227, ¶ 12, appeal allowed, 160 Ohio St.3d 1507, 2020-Ohio-

6835, 159 N.E.3d 1152 (inferring that “the appropriate method for Appellant to challenge

the constitutionality of the presumptive release portions of R.C. 2967.271 is by filing a writ

of habeas corpus if he is not released at the conclusion of his eight year minimum term

of incarceration”); State v. Maddox, 6th Dist. Lucas No. CL-19-1253, 2020-Ohio-4702, ¶

12, motion to certify allowed, 160 Ohio St.3d 1505, 2020-Ohio-6913, 159 N.E.3d 1150.

       {¶12} Accordingly, we conclude that Lavean’s challenges to the Reagan Tokes

Act are not yet ripe for review.

       {¶13} We next address Lavean’s first assigned error, which asserts:




                                              4
       {¶14} “1. The trial court erred when it refused to submit the defendant-appellant’s

proposed jury instructions on aggravated assault in violation of the defendant-appellant's

rights to due process and fair trial as guaranteed by the Fifth and Fourteenth Amendments

to the United States Constitution and Sections 10 and 16, Article I of the Ohio

Constitution.”

       {¶15} Lavean contends the trial court erred by denying his request for a jury

instruction for aggravated assault as an inferior offense of felonious assault. The trial

court denied his request at trial after concluding it was not warranted based on the facts

in evidence. We agree.

       {¶16} The Ohio Supreme Court has repeatedly addressed this issue and sets forth

the applicable law in State v. Mack, 82 Ohio St.3d 198, 200-201, 694 N.E.2d 1328 (1998):

                 In State v. Deem * * * , 40 Ohio St.3d 205, 533 N.E.2d 294,
                 [(1988)] [the court] held that “aggravated assault” [is] an
                 offense of an inferior degree of felonious assault because its
                 elements [are] identical to felonious assault except for the
                 additional mitigating element of provocation. Thus, * * * “in a
                 trial for felonious assault, where the defendant presents
                 sufficient evidence of serious provocation, an instruction
                 on aggravated assault must be given to the jury.” Id.
                 [at] paragraph four of the syllabus.                 Furthermore,
                 “[p]rovocation, to be serious, must be reasonably sufficient to
                 bring on extreme stress and the provocation must be
                 reasonably sufficient to incite or to arouse the defendant into
                 using      deadly     force.      In      determining      whether
                 the provocation was reasonably sufficient to incite the
                 defendant into using deadly force, the court must consider the
                 emotional and mental state of the defendant and the
                 conditions and circumstances that surrounded him at the
                 time.” Deem[ ]at paragraph five of the syllabus. In [Deem, the
                 court] found that a historically stormy relationship and the
                 bumping of the offender’s car by the victim’s car were
                 insufficient, as a matter of law, to incite the offender into using
                 deadly force. * * * Since there was insufficient evidence of
                 provocation, [the court] held that “even though aggravated
                 assault is an offense of an inferior degree to the indicted crime



                                                 5
              [of felonious assault], an instruction thereon was not
              supported by the evidence presented in this case, and was
              properly refused.” Id.

              [Thereafter i]n State v. Shane * * *, 63 Ohio St.3d 630, 590
              N.E.2d 272 [(1992), the court] elaborated on what constitutes
              “reasonably sufficient” provocation in the context of voluntary
              manslaughter. First, an objective standard must be applied to
              determine whether the alleged provocation is reasonably
              sufficient to bring on a sudden passion or fit of rage. That is,
              the provocation must be “sufficient to arouse the passions of
              an ordinary person beyond the power of his or her control.” If
              this objective standard is met, the inquiry shifts to a subjective
              standard, to determine whether the defendant in the particular
              case “actually was under the influence of sudden passion or
              in a sudden fit of rage.” Id. at 634-635, 590 N.E.2d at 276.
              [Shane also held] that words alone will not constitute
              reasonably sufficient provocation to incite the use of deadly
              force in most situations. Id., paragraph two of the syllabus.

      {¶17} Here, the trial court articulated its decision and rationale during trial,

explaining:


              THE COURT: Defendant was requesting an instruction on the
              inferior offense of Aggravated Assault. The State objected to
              that instruction. The Court has taken the time to consider
              whether that instruction is appropriate in this case. And I find
              that it’s not.

              I’m going to set forth on the record why. In terms of
              Aggravated Assault, it is an inferior offense.

              But there’s a two-part test that is required. The first part is
              there is an objective standard in terms of whether the
              provocation was reasonably sufficient to bring on sudden
              passion or sudden fit of rage and the Defendant -- that was
              reasonably sufficient to consider using deadly force.

              If that standard is then met, then the objective [sic.] standard
              is as to whether he actually was in a sudden fit of rage or
              sudden passion.

              In this case the Court finds that the provocation was not --
              even if it was provocation, first of all it has to be serious



                                              6
provocation, and the provocation here was mere words, and
it wasn’t even words in this particular case that initially were
even directed to the Defendant. It was a point when the
Defendant, according to the testimony, and in making this
decision, again I take all the evidence and the testimony which
was presented on this issue in the light most favorable to the
Defense, which I’m required to do in making this decision.

But the Defendant even testified that he heard the victim refer
to him using a racial slur, using the “N” word, so it wasn’t even
directed toward him. He didn’t believe it was directed toward
him. He believed that he was saying something to Melissa
Stalker in the car and he overheard that and then he
questioned, and he said it again toward him. Again, using the
“N” word to refer to him.

Which, let’s make the record clear here, again the Defendant
is not African American. He is Caucasian. So in terms of that
word being used to seriously provoke him, doesn’t make as
much sense because the Defendant wasn’t African American,
quite frankly.

But even so, even it [sic.] was, we’re talking mere words here.
And words alone have been held by our Supreme Court not
to constitute reasonably sufficient provocation to incite
someone using deadly force. * * * And I get that, but this
certainly isn’t a situation the Court finds that’s an exception to
that general rule. Making that -- using that racial slur to refer
to him is not sufficient to incite the Defendant to use deadly
force.

After that’s used, he then gets out of the car with the gun
already in hand. And the Court finds that the testimony and
the evidence that was presented to try to show serious
provocation doesn’t amount to serious provocation.

The second part, that’s even just as important if not more
important, is that the Defendant doesn’t even acknowledge
doing this. He doesn’t -- I mean, aggravated assault is
basically saying, “Yeah, I engaged in this act. I used the
deadly force to do this. But I did it because I was so angry or
so provoked and such in a fit of rage and that’s why I did it.”

Well, he doesn’t admit to doing it. He doesn’t even admit to
having a gun. He doesn’t admit to owning a gun. Even though
he told the police that he did. He doesn’t admit to using a gun.



                                7
             He doesn’t admit to doing anything because he was so angry.
             He didn’t say he did it.

             So he didn’t testify, that he was in this -- and all he said, and I
             don’t even know if he said it, [defense counsel] was trying to
             allude that he was stressed. He was stressed and that put
             him in this stressful situation. But he did say, “Yes.” And he
             may have said he was angry, but he didn’t say, “Because I
             was this angry or stressed, that I did this.” He didn’t -- he
             denied doing anything.            [Lavean] didn’t admit or
             acknowledging [sic.] do anything. I shouldn’t say he denied
             doing anything. He didn’t acknowledge that he engaged in
             this act.

             So the Court finds that the instruction is not warranted here.
             The case law that was -- again supports his is State vs.
             Shane, which is the case that stands for the proposition that
             words alone do not constitute reasonable sufficient
             provocation to inflict the use of deadly force in most situations.
             So that’s what the Court’s relying upon. I don’t believe it is
             warranted. I’m not going to give an instruction on that.

       {¶18} Lavean contends that the victim, Derek Cosic, called him names provoking

him and that more than mere words transpired before the physical altercation. Lavean

claims that Cosic left the car he was in to confront Lavean; that the two were arguing face

to face; and that Cosic punched Lavean, who was on the ground, before Lavean fired a

gun.

       {¶19} Patrolman Terry Wurgler of the City of Mentor Police Department was

dispatched to the 306 Lounge at approximately 3:00 a.m. He found Lavean lying in the

parking lot, and a gun was on the ground. Cosic was inside the bar; he had a graze

wound to his leg. There was a bullet hole in the side of Melissa Stalker’s car.

       {¶20} Lavean and Cosic did not know one another before the night in question.

Lavean came to the bar with Stalker, but they drove separately. According to Cosic,

Stalker and Lavean had been arguing in the bar earlier that evening before she went




                                             8
outside to smoke. She was smoking in her car with Cosic when the fight ensued. They

were in the car because it was raining.

       {¶21} Lavean testified that he was in his car and Stalker was with Cosic. She had

her window down, and Lavean rolled his window down to talk with her when Cosic said,

“What is that n* * * doing back?” Cosic was in Stalker’s passenger’s seat.

       {¶22} Lavean, who is Caucasian, explained that Cosic may have called him this

based on his appearance, including the way he dresses. This derogatory comment made

Lavean angry and stressed, so he told Cosic to “[b]e a man and say it to my face.” Both

men exited their cars and continued arguing. Cosic told Lavean he was going to “kill him

with his fists and that he would put his fist through the back of [Lavean’s] head.” Cosic

said he was a golden glove boxer. Lavean acknowledges hitting Cosic first.

       {¶23} However, Lavean said he does not remember much after that. The next

thing he remembers was “hearing voices as [he] was lying there, coming to.” Then he

remembers being in the police station. He had a softball-sized hematoma above his eye

and a concussion. After watching his recorded interview with police, Lavean testified that

he does not remember it. He said his head injuries “messed him up.”

       {¶24} During the recorded interview that was played at trial, Lavean admits having

a gun, but he also said he thinks he may have been robbed. On cross-examination,

Lavean denies owning a gun or having a gun that night, contrary to his recorded interview.

       {¶25} The bar’s outside surveillance footage was also played during trial. The

black and white video is dark and grainy, but it shows that Lavean got out of his car first,

but only a few seconds before Cosic. It also shows that Lavean has something in his

right hand that looks like a handgun. Lavean then can be seen shoving whatever is in his




                                             9
hand into Cosic’s temple causing his head to dip down below his opposite shoulder. Cosic

then swings at Lavean several times and knocks him to the ground.

       {¶26} Cosic testified that he saw Lavean retrieving something from his waistband

after Lavean pulled up in his car adjacent to Stalker’s. Stalker had told Cosic that Lavean

usually carries a gun.

       {¶27} Cosic testified that Lavean exited his car first and approached Stalker’s car

with a gun. Cosic then got out of Stalker’s car, and the two argued before Lavean put a

gun to the side of Cosic’s head. Lavean pushed him in the side of the head with a gun.

In response, Cosic punched Lavean causing him to fall to the ground. Lavean then shot

at Cosic several times before hitting him in the leg. Realizing he had been shot, Cosic

went back and kicked Lavean in the face.

       {¶28} Upon applying an objective person standard, the alleged provocation here

is insufficient “to arouse the passions of an ordinary person beyond the power of his * * *

control.” Shane, 63 Ohio St.3d at 634, 590 N.E.2d 272. The two men were under the

influence but had no personal history with one another. And although Lavean and Stalker

had been arguing earlier in the evening, Lavean left in his car before returning and pulling

into the parking spot next to Stalker’s. The earlier exchange between Lavean and Stalker

did not involve Cosic. Even assuming that Cosic called Lavean the “N word,” Lavean is

Caucasian. This court does not rule out the possibility that in some contexts an ordinary

person’s passions may be aroused beyond his control when called a racial slur typically

used to derogate a member of a different race. However, this is not such a case.

Moreover, after the men exchanged words, Lavean was the first to use force, and unlike

Cosic, Lavean had a handgun.




                                            10
         {¶29} Based on these facts, Cosic’s alleged provocation is insufficient to bring on

a sudden passion or fit of rage in an ordinary person. Thus, we agree with the trial court

that the evidence does not support giving a jury instruction for aggravated assault as an

inferior offense of felonious assault.

         {¶30} Lavean’s first assigned error is overruled.

         {¶31} We address his fifth and sixth assigned errors together:

         {¶32} “5. The trial court erred to the prejudice of the defendant-appellant when it

returned a verdict of guilty against the manifest weight of the evidence.

         {¶33} “6. The trial court erred to the prejudice of the defendant-appellant in

denying his motion for acquittal made pursuant to Crim.R. 29(A).”

         {¶34} In reviewing a challenge to the sufficiency of the evidence, an appellate

court views the evidence in a light most favorable to the prosecution. State v. Smith, 80

Ohio St.3d 89, 113, 684 N.E.2d 668 (1997). Sufficiency is “‘a term of art meaning that

legal standard which is applied to determine whether the case may go to the [finder of

fact] or whether the evidence is legally sufficient to support the * * * verdict as a matter of

law.’”    State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997), quoting

Black’s Law Dictionary 1433 (6th Ed.1990). “In essence, sufficiency is a test of adequacy.

Whether the evidence is legally sufficient to sustain a verdict is a question of law.”

(Citation omitted.) Thompkins at 386.

         {¶35} “In viewing a sufficiency of the evidence argument, the evidence and all

rational inferences are evaluated in the light most favorable to the prosecution.” State v.

Janson, 11th Dist. Ashtabula No. 2020-A-0018, 2020-Ohio-4525, ¶ 8, quoting State v.

Carter, 7th Dist. Mahoning No. 15 MA 0225, 2017-Ohio-7501, 96 N.E.3d 1046, ¶ 95. “A




                                              11
conviction cannot be reversed on grounds of sufficiency unless the reviewing court

determines that no rational juror could have found the elements of the offense proven

beyond a reasonable doubt.” Janson at ¶ 8, quoting Carter at ¶ 95.

       {¶36} In Thompkins at 387, the Ohio Supreme Court explained:

              Although a court of appeals may determine that a judgment of
              a trial court is sustained by sufficient evidence, that court may
              nevertheless conclude that the judgment is against
              the weight of the evidence. * * * Weight of the evidence
              concerns “the inclination of the greater amount of credible
              evidence, offered in a trial, to support one side of the issue
              rather than the other. It indicates clearly to the jury that the
              party having the burden of proof will be entitled to their verdict,
              if, on weighing the evidence in their minds, they shall find
              the greater amount of credible evidence sustains the issue
              which is to be established before them. Weight is not a
              question of mathematics, but depends on its effect in inducing
              belief.” (Emphasis added.) [Black’s at 1594].

              When a court of appeals reverses a judgment of a trial court
              on the basis that the verdict is against the weight of the
              evidence, the appellate court sits as a “‘thirteenth juror’” and
              disagrees with the factfinder’s resolution of the conflicting
              testimony. * * * See[ also] State v. Martin * * *, 20 Ohio App.3d
              172, 175, * * *, 485 N.E.2d 717, 720-721 [(1983)] (“The court,
              reviewing the entire record, weighs the evidence and all
              reasonable inferences, considers the credibility of witnesses
              and determines whether in resolving conflicts in the evidence,
              the [trier of fact] clearly lost its way and created such
              a manifest miscarriage of justice that the conviction must be
              reversed and a new trial ordered. The discretionary power to
              grant a new trial should be exercised only in the exceptional
              case in which the evidence weighs heavily against the
              conviction.”).

       {¶37} “The trier of fact is free to believe all, part, or none of the testimony of any

witness, and we defer to the trier of fact on evidentiary weight and credibility issues

because it is in the best position to gauge the witnesses’ demeanor, gestures, and voice

inflections, and to use these observations to weigh their credibility. * * *.” State v. Miller,




                                              12
4th Dist. Hocking No. 18CA3, 2019-Ohio-92, ¶ 28. See also Masters, 2020-Ohio-864, at

¶ 19.

        {¶38} When an appellate court concludes that a defendant’s conviction is

supported     by    the weight of   the    evidence,    this   includes    a    conclusion

that sufficient evidence supports the conviction.    (Citation omitted.) State v. Masters,

11th Dist. Lake No. 2019-L-037, 2020-Ohio-864, ¶ 17.

        {¶39} Here, Lavean’s brief summarily states that all of his convictions are against

the manifest weight of the evidence and supported by insufficient evidence, yet he only

raises specific arguments about his felonious assault conviction.

        {¶40} Because of the limited nature of the argument, we will not formulate

arguments regarding Lavean’s other convictions for him. App.R. 16(A)(7) (appellant

bears burden of presenting argument and law on appeal). It is not the function of

appellate courts to search the record and formulate legal arguments on behalf of the

parties. State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 19.

Thus, we only address his felonious assault conviction, not the others, under his fifth and

sixth assigned errors.

        {¶41} Lavean was convicted of felonious assault in violation of R.C.

2903.11(A)(2).     Thus, the state had to establish that Lavean knowingly caused or

attempted to cause physical harm to Cosic by means of a dangerous weapon or

ordnance. Id.      “A person acts knowingly, regardless of purpose, when the person is

aware that the person’s conduct will probably cause a certain result or will probably be of

a certain nature.” R.C. 2901.22(B).




                                            13
       {¶42} Lavean asserts there was no evidence showing he had a weapon during

the altercation and that his recorded interview, which included an admission that he had

a gun, was unreliable because he had been kicked in the head and was suffering from

trauma at the time. He further claims that Cosic’s injuries show he, and not Lavean, was

the aggressor.

       {¶43} Contrary to Lavean’s arguments, his felonious assault conviction is not

against the manifest weight of the evidence. As stated previously, Cosic testified that

Lavean had a gun that night when he exited his car and that Lavean shot at him several

times before hitting Cosic in the leg. Cosic testified that he still walks with a limp as a

result of his injury. Further, the bar’s parking lot surveillance footage shows Lavean with

what looks like a gun in his hand at the beginning of the altercation. Furthermore, the

video, as well as Cosic’s and Levean’s testimony, confirm that Lavean was the first to use

force. Thus, the state established he knowingly caused physical harm to Cosic by means

of a dangerous weapon.

       {¶44} Accordingly, there is independent evidence establishing the elements of the

offense aside from the recorded interview. Moreover, Lavean’s testimony that he did not

recall the contents of his interview and that he was suffering from head trauma at the time

was before the triers of fact for their consideration.

       {¶45} Last, as for Lavean’s Crim.R. 29 challenge, this attacks the sufficiency of

the evidence. Upon finding that his felonious assault conviction is not against the manifest

weight of the evidence, it is also necessarily supported by sufficient evidence. State v.

Struble, 11th Dist. Lake No. 2018-L-104, 2019-Ohio-4650, 148 N.E.3d 24, ¶ 35.




                                             14
      {¶46} Accordingly, Lavean’s fifth and sixth assigned errors lack merit and are

overruled.

      {¶47} The trial court’s decision is affirmed.



MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.




                                           15